Citation Nr: 0406338	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia, paranoid 
type.

2.  Whether new and material evidence to reopen a claim for 
service connection for inadequate personality disorder has 
been received.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
March 1967.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision 
in which the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  A notice of 
disagreement (NOD) was received in February 2003, and the RO 
issued a statement of the case (SOC) that same month.  The 
veteran filed a substantive appeal (via a VA Form 9) in March 
2003.  

In the above-noted March 2003 VA Form 9, the veteran 
requested a travel board hearing before a Veterans Law Judge.  
In April 2003, the veteran withdrew his hearing request.  

By way of history, the Board notes that in a May 1967 rating 
action, the RO in Newark, New Jersey, denied service 
connection for a psychiatric disorder, then diagnosed as an 
inadequate personality disorder.  The veteran was notified of 
the decision that same month and did not appeal.  In July 
1989, the RO in Louisville, Kentucky, denied the veteran's 
claim for service connection for a psychiatric disorder, 
diagnosed as schizophrenia.  The veteran was sent 
notification of the decision that same month.  The notice 
letter was returned as being undeliverable as the veteran was 
no longer at his last known address.  The letter envelope was 
marked, "Returned to sender" and "moved left no address."  
No further attempt was made by the RO to send notice of the 
July 1989 decision.  

Hence, the Board has characterized the appeal as involving a 
claim for service connection and a petition to reopen, as 
noted on the title page.  The RO considered the claims on a 
de novo basis.  However, regardless of what the RO 
determined, the Board is required to first consider whether 
new and material evidence has been presented before the 
merits of claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  The 
amended definitions of 38 C.F.R. § 3.156(a) (2003), 38 C.F.R. 
§ 3.159(c) (2003), and 38 C.F.R. § 3.159(c)(4)(iii) (2003), 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  The Board notes that the 
veteran filed his claim to reopen with the RO in June 2002.  
Thus, the amended regulations are applicable.  

Notwithstanding the fact that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108 (see 
38 U.S.C.A. § 5103A(f)), the Board, nonetheless, finds that 
additional RO action on both claims on appeal (to include the 
petition to reopen) is warranted.  

The claims file reflects that sometime in 1996 or 1997, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  The medical record upon which 
that decision is based does not appear to be associated with 
the claims file; thus, the RO should attempt to procure such 
records for consideration in connection with the claim on 
appeal.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the Court ordered VA to obtain relevant SSA records.  The 
Court stated that the possibility that the SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of the appellant's schizophrenia, could not be 
foreclosed absent a review of those records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
points out that VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  

The Board also notes that, in a July 2002 letter, the RO, in 
part, notified the veteran of the duties to notify and assist 
imposed by the VCAA, and of the type of evidence needed to 
substantiate his claim.  However, that letter was specific to 
a claim for service connection.  The Board notes that the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the petition to reopen, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran submit all 
medical evidence pertinent to the claim that is in his 
possession.  

To ensure that all due process requirements are met with 
respect to the claim for schizophrenia, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim, notifying him that he 
has a one year period for response, and requesting that he 
submit all medical evidence pertinent to that claim that is 
in his possession. 

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the petition to 
reopen the claim for service connection 
for inadequate personality disorder.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claims (along with that 
requested but not yet received), and 
specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records of evaluation of and/or 
treatment for his personality disorder.  

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although the RO may 
decide the claim within the one-year 
period). 

2.  Specific to the claim for service 
connection for a  schizophrenia, the RO 
should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one-year 
period).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




